DETAILED ACTION
Amendment Entry Disposition
The amendments made in the Response After Final Action filed on November 9, 2021 are not entered. 

Remarks/AFCP 2.0 Request
The amendments to independent Claim 1 have obviated the former 35 U.S.C. 102 rejection based on LINDSAY (US2004/0261621, paragraph #5 of the Final Rejection having notification date of August 26, 2021).  

The amendments made to independent Claim 1 change the scope of Claim 1 and all claims dependent therefrom that will require further consideration and search.  While an After Final Consideration Program (AFCP 2.0) Request has been submitted with Applicants’ Response After Final Action reply, the change of scope to Claim 1 and the change in scope of all the dependent claims because of the aforementioned amendments will take more time for consideration and search than is available under the AFCP 2.0 program.

In the interest of compact prosecution at least amended Claim 1 reasonably reads on JUNG (US2016/0084521, March 24, 2016) under 35 U.S.C. 102(a)(1) as follows: 

		A silencer (title, Abstract, ¶s 0045 and 0052, Fig. 3-12), comprising: 
			a housing (external resonance tube 20, ¶ 0045, lines 3 and 4, see Fig. 3 of JUNG below) comprising: (i) a gas inlet end (at upper end of Fig. 3 at top end fixing portion 20a, ¶ 0050, line 3) and which flows a coolant gas from the top to the bottom of Fig. 3, Abstract, line 6 and ¶ 0053), (ii) a gas outlet end (at bottom end of Fig. 3 at bottom 20a, ¶ 0050, line 3) having an opposed, spaced-apart relationship to the gas inlet end (at upper end of Fig. 3 at top 20a), and (iii) an interior space of the housing (20), the interior space disposed between the gas inlet end and the gas outlet end (the space internal to 20 that is intermediate top 20a and bottom 20a); 

			at least two gas inlets (as shown in the cross section of Fig. 3 there is a left one or more resonance hole 22 and a right one or more resonance hole 22 (i.e., comprises at least two gas inlets) that allow coolant gas to be input via the left one or more resonance hole 12 and the right one or more resonance hole 12) arranged in the gas inlet end (each of 12, 12 extends back to the upper 20a of the gas inlet end of the housing 20) and disposed around the protrusion (as shown in the cross section of Fig. 3 left one or more resonance hole 12 and right one or more resonance hole 12 are disposed outbound of, and are around/surrounding 10).

    PNG
    media_image1.png
    514
    453
    media_image1.png
    Greyscale

Fig. 3 of JUNG
For the reasons described above the amendments to the claims made in the
Response After Final Action will not be entered since amended independent Claim 1 reasonably reads on JUNG and the claims dependent thereon will each require further consideration and search.


/PAUL THIEDE/
Examiner, Art Unit 3746
Monday November 15, 2021

/Mary Davis/Primary Examiner, Art Unit 3746